Exhibit 10.4

Chris Koopmans

[address]

Dear Chris,

It is our pleasure to offer you the position of Executive Vice President – Sales
& Marketing with Marvell Semiconductor, Inc. (“the Company”), a subsidiary of
Marvell Technology Group Ltd. (“Marvell”). You will report to the Chief
Executive Officer(s).

Base Salary

Your salary will be 400,000.00 US Dollars (USD) per year.

Equity

You will be recommended to the Executive Compensation Committee (the “ECC”) for
the following grants:

 

  •   Time Based RSU Award (TBRSU) – a restricted stock unit award of common
shares of Marvell equal to: $280,000 / Share Price

The TBRSU shall vest over three (3) years at the rate of 33% after the first
anniversary of the vesting start date, 33% after the second anniversary of the
vesting start date and 34% after the third anniversary of the vesting start
date; provided that you continue to serve as a service provider through each
applicable vesting date.

 

  •   Performance Based RSU Award based on Total Shareholder Return (TSRRSU) – a
restricted stock unit award of common shares of Marvell equal to: $210,000 /
Share Price

The TSRRSU shall vest based on the relative total shareholder return of
Marvell’s stock as compared to the total shareholder return of comparable
companies of the Philadelphia Semiconductor Sector Index over a three-year
performance period; provided that you continue to serve as a service provider
through each applicable vesting date. The performance period, metrics and payout
formula for the TSRRSU will be established by the ECC at the time of grant.



--------------------------------------------------------------------------------

  •   Performance Based RSU Award based on Operating Performance Metrics
(OPMRSU) – a restricted stock unit award of common shares of Marvell equal to:
$210,000 / Share Price

The OPMRSU shall vest based on the achievement of operating performance metrics
over a two (2) year period. The performance period, metrics and relative
weightings will be established by the ECC at the time of grant and will be
measured at the end of the second year. Any shares deemed to have been earned
upon the successful achievement of such metrics will vest 100% on the 3rd
anniversary of the vesting start date; provided that you continue to serve as a
service provider through the vesting date.

For purposes of the above awards, “Share Price” shall mean the closing price of
the common shares of Marvell on the NASDAQ Stock Market on the date that is one
(1) full trading day after the date of the filing of all required periodic
reports with the Securities and Exchange Commission, such that the Company is
“current” with its financial reporting, or the date that the awards are approved
by the ECC, whichever is later.

For purposes of the above awards, the vesting start date shall be the 15th of
the month coincident with or next following the date on which you begin
employment with the Company (i.e., individuals hired after the 15th of the month
will have a vesting start date of the 15th of the following month).

All such awards are subject to final review and approval by the ECC and all
applicable securities law restrictions. Please note that as of the time of this
offer letter, Marvell has not timely filed certain required periodic reports
with the U.S. Securities & Exchange Commission. Therefore the Company cannot
grant any of the above awards until such time as it has completed all necessary
filings. Issuance of any common shares of Marvell under all of the foregoing
Awards will be subject to your return to the Company of completed, signed Stock
Unit Agreements.

Sign-On Equity

As a sign-on bonus, you will be recommended to the ECC for a grant of restricted
stock units equal to $700,000 USD calculated and apportioned identically to the
equity grants identified above and subject to the same vesting schedule and
terms described above.



--------------------------------------------------------------------------------

Annual Incentive Bonus

You are eligible for an annual incentive bonus of up to 75% of your annual base
salary. The Executive Compensation Committee at its discretion may condition
receipt of such bonus based on performance objectives determined by ECC at its
sole discretion. The ECC shall determine the actual amount of bonus earned, if
any, at the conclusion of each applicable fiscal year and may exercise negative
discretion with respect thereto.

Change-in-Control

Provided it is approved by Marvell’s Board of Directors, you will be eligible to
participate in the Marvell Change in Control and Severance Plan (“CIC Plan”),
subject to the terms and conditions of the CIC Plan as approved and any required
written agreement. While your eligibility and applicable terms are subject to
the terms of the final plan approved by the Board, it is presently anticipated
that you would be eligible to participate at the “Tier 3” level. You understand
and agree that the CIC Plan is not yet final and has not been approved by the
Board, and there is no guarantee that such approval will occur.

Other Terms

Your employment with the Company is at the mutual consent of you, the employee
and the Company, the employer. Your employment with the Company is at will,
meaning that either you or the Company may terminate the employment relationship
at any time, with or without cause. The at-will nature of your employment may
only be changed by a written agreement approved by the ECC. During your
employment, you will be subject to and agree to abide by and acknowledge all
employment policies the Company has or adopts from time to time including, but
not limited to, the Company New Hire Employee Agreement, which contains
Confidential Information and Invention Assignment and Arbitration Agreements.

In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire. Acceptable documents include, but are not limited to:

 

  •   A valid driver’s license and social security card, or

 

  •   A current passport

Please note your offer is contingent upon:

 

  •   Successful completion of a routine background investigation and reference
checks;



--------------------------------------------------------------------------------

  •   The Company’s receipt from you of a signed New Hire Employee Agreement,
which contains the Company’s Confidential Information and Invention Assignment
Agreement and Arbitration Agreement; and

 

  •   Completion of visa, license requirements, and government restricted party
screening requirements, if applicable.

Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer, storage, communications and multimedia
markets. We look forward to your acceptance as we believe you will be an
important addition to our team in achieving our near and long term objectives.

This letter (if accepted) and the New Hire Employee Agreement, which contains
the Company’s Arbitration Agreement and Confidential Information and Invention
Assignment Agreement, along with any documents referred to in this letter,
including the Company’s employment policies, constitute the entire agreement
between you and the Company regarding the terms of your employment, and
supersede any prior representations or agreements, whether written or oral,
concerning the terms of your employment. This letter may not be modified or
amended except by a signed written agreement from the Company.

To accept this offer, please sign below and return the letter to me. This offer
expires on the Due Date displayed in the left hand side of this page. Before
submitting your response please print a copy of this letter for your records.

Sincerely,

/s/ Bill Valle

Bill Valle

SVP of Global Human Resources

Accepted By:

 

/s/ Chris Koopmans

     

5/20/16

     

6/1/16

   Chris Koopmans       Date Signed        Start Date     